United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                  December 1, 2005
                          FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-10674
                             Summary Calendar



                           TONY ROBERT DAVIS,

                                                    Petitioner-Appellant,

                                  versus

                               K. J. WENDT,

                                                     Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:03-CV-466-N
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tony Robert Davis, federal prisoner no. 68917-080, appeals the

dismissal of his 28 U.S.C. § 2241 petition, in which he alleged

that the Government had failed to disclose exculpatory evidence in

securing his conviction on eight counts of conspiracy, wire fraud,

travel and transportation of securities for fraudulent purposes,

and money laundering.      See United States v. Davis, 226 F.3d 346,

348 (5th Cir. 2000).     Davis argues that the district court erred in

dismissing his petition.      This court reviews the district court’s


     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
findings of fact for clear error and issues of law de novo.

Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).

      A petition filed under 28 U.S.C. § 2241 which attacks errors

that occurred      at    trial   or   sentencing   should     be   dismissed    or

construed as a motion under 28 U.S.C. § 2255.           Id.; Pack v. Yusuff,

218 F.3d 448, 452 (5th Cir. 2000).             Davis’s 28 U.S.C. § 2241

petition challenged his conviction, rather than attacking the

manner in which his sentence was being executed.                   Davis has not

shown that the remedy provided under 28 U.S.C. § 2255 is inadequate

or   ineffective    to    test   the    legality   of   his    detention.      See

Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001).

Further, the district court lacked jurisdiction to construe Davis’s

petition as a successive motion under 28 U.S.C. § 2255.               See Hooker

v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999).                    The district

court’s judgment dismissing Davis’s petition is AFFIRMED.




                                        2